DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (US 4,971,196).

Regarding claim 1 Kitamura et al. discloses a semiconductor module comprising:
a substrate (See Kitamura Fig. 6 wherein there is a substrate 13);
a plurality of semiconductor packages provided on the substrate; (See Kitamura Fig. 6 wherein a plurality of semiconductor packages 12 are provided on the substrate) and
an environment information indicator configured to display information related to an environment surrounding the plurality of semiconductor packages. (See Kitamura Fig. 6 and Col. 8 Lines 54-Col. 9 Line 28 wherein a humidity indicator is configured to display information relating to humidity of an environment surrounding the plurality of semiconductor packages without electrical power, i.e. a cobalt chloride indicator does not sue electrical power.)


Claim(s)1 and 3-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (US 4,838,664).


Regarding claim 1 Graham discloses semiconductor module comprising:
a substrate;  a plurality of semiconductor packages provided on the substrate; and (See Graham Abstract Figs. 1-2 wherein a substrate, i.e. printed circuit board 11, comprises a plurality of semiconductor packages, i.e. ROM 12, RAM 13, etc. provided thereon.)

an environment information indicator configured to display information related to an environment surrounding the plurality of semiconductor packages. (See Graham Abstract Figs. 1-2 and Co. 4 Lines 5-33 wherein color changing environment information indicators are configured to display information relating to a temperature environment surrounding the plurality of semiconductor packages.)

Regarding claim 3 Graham discloses all the claim limitations as set forth above as well as the device wherein the environment information indicator is comprises a plurality of first type indicators configured to display a first type of information related to the surroundings of the plurality of semiconductor packages based on information collected by the plurality of first type indicators. (See Graham Abstract Figs. 1-2 and Co. 4 Lines 5-33 wherein a plurality of color changing environment information indicators are configured to display information relating to a temperature environment, i.e. information, surrounding the plurality of semiconductor packages.)

Regarding claim 4 Graham discloses all the claim limitations as set forth above as well as the device wherein the plurality of first type indicators comprise a first indicator and a second indicator, 20wherein the first indicator has a first critical value, the first indicator changing a display color of the first indicator based on a first comparison between the first critical value and the first type of information, wherein the second indicator has a second critical value, the second indicator changing a display color of the second indicator based on a second comparison between the first critical value and the first type of information, and wherein the first critical value and the second critical value are different from each other.  (See Graham Abstract Figs. 1-2 and Co. 4 Lines 5-33 wherein color changing environment information indicators are configured to display information relating to a temperature environment surrounding the plurality of semiconductor packages and each indicator is discolored in response to a different critical value based upon desired operating temperature of the various semiconductor packages.)

Regarding claim 6 Graham discloses all the claim limitations as set forth above as well as the device wherein the first and second indicators reversibly change the display color of the first indicator and the display color of the second indicator. (See Graham Abstract and Col. 1 Lines 5-37 wherein the liquid crystal indicators of Graham change color in a reversible manner according to temperature changes.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 4,971,196) as applied to claims above, and further in view of Marshall (US 2003/0193032) and Weibe et al. (US 4,891,250).

Regarding claim 2 Kitamura discloses all the claim limitations as set forth above as well as the device wherein  wherein the information related to the surroundings of the plurality of semiconductor packages comprises: information related to humidity of the surroundings of the plurality of semiconductor packages. (See Kitamura Fig. 6 and Col. 8 Lines 54-Col. 9 Line 28 wherein a humidity indicator is configured to display information relating to humidity of an environment surrounding the plurality of semiconductor packages.)

Kitamura does not specifically disclose indicators displaying information related to temperature of the surroundings of the plurality of semiconductor packages; information related to an X-ray of the surroundings being irradiated to the plurality of semiconductor packages; and information related to electrical overstress (EOS) of the surroundings being applied to the plurality of semiconductor packages.  

Marshall discloses a device for placement on a shipment container which displays information including an x-ray being irradiated to the shipping container. (See Marshall Abstract and [0015])

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an x-ray indicating device which display an X-ray being irradiated as described by Marshall in the container containing the plurality of semiconductor packages as described by Kitamura because such an x-ray indicating device allows one to ensure proper handling and inspection of such shipped packages as would be desirable in the device of Kitamura.

Weibe et al. discloses indicators which are placed on electronic components to display information related to temperature of the surroundings of the plurality of electronic components to maintain safety and operability. (See Wibe Abstract, Figs. 1-5, and Col. 1 Lines 7-37 wherein indicators displaying temperature information are provided on electronic components.) 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a temperature indicating device which displays temperature information as described by Weibe on to  substrate containing the plurality of semiconductor packages as described by Kitamura because such an temperature indicating device allows one to ensure proper safety and operability of electronic component packages as would be desirable in the device of Kitamura.
It is noted that electrical overstress causes a rise in temperature which is fully detectable by the temperature indicators of modified Kitamura and as such the temperature indicators also display information regarding electrical overstress.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 4,838,664) as applied to claims above, and further in view of Chou et al. (US 2006/0214666).

Regarding claim 5 Graham discloses all the claim limitations as set forth above but does not specifically disclose the materials being thermochromic inks which may irreversibly discolor.

 Chou et al. discloses a device for indicating temperature on circuit boards wherein temperature indicators may include thermochromic dyes, i.e. inks, or liquid crystals. (See Chou Abstract and [0014]-[0018] wherein such materials are utilized.) It is noted that the dyes and materials of Chou et al. may irreversibly discolor according to use.

Since the prior art of Chou et al. recognizes the equivalency of dyes, i.e. inks, and liquid crystals in the field of temperature detection of circuit boards, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the liquid crystals of Graham with the dyes of (secondary reference) as it is merely the selection of functionally equivalent temperature indicators recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Furthermore it is noted that limitations is directed to the indicators being irreversibly discolored is an intended use of the claims device which does not define a structural element which differentiates the claimed invention from the cited prior art. See MPEP 2114.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,908,209. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,908,209 include all the limitations presently claimed and are generally more specific.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,908,209 in view of Graham (US 4,838,664). 

U.S. Patent No. 10,908,209 discloses all the claim limitations but does not disclose the color change being reversible.  

Graham discloses a device for indicating temperature change in semiconductor modules wherein the first and second indicators reversibly change the display color of the first indicator and the display color of the second indicator. (See Graham Abstract and Col. 1 Lines 5-37 wherein the liquid crystal indicators of Graham change color in a reversible manner according to temperature changes.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide reversible indicators as described by Graham in the device of U.S. Patent No. 10,908,209 because such indicators are known in the art to allow the accurate display of temperature as would be desirable and represent a specific type of temperature indicator as required by U.S. Patent No. 10,908,209.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799